DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 18 October 2021 has been entered.  
Applicant’s amendments to the Drawings have overcome every objection.  The objections to the Drawings have been withdrawn.  
Applicant’s amendment to the Abstract was considered; however, the objection to the Specification for the Abstract is maintained.
Applicant’s amendment to claim 10 has overcome interpretation under 35 USC 112(f).  Applicant has included sufficient structure for achieving the claimed function in claim 10.  However, interpretation under 35 USC 112(f) is still invoked for claim 11.
On 18 October 2021, the Applicant filed a terminal disclaimer; as a result, the Double Patenting rejection is withdrawn.
With the exception of the 35 USC 112(b) rejection for claim 11 due to interpretation under 35 USC 112(f), Applicant’s amendments and explanations (see pages 10-11 of Applicant’s Arguments, dated 18 Oct 2021) have overcome the 35 USC 112(b) rejections.  Accordingly, these rejections are withdrawn.  However, a rejection under 35 USC 112(a) has been added based on new matter introduced in claim 11.  Additionally, a new 35 USC 112(b) rejection has been added based on an amended portion of the claims.
Applicant’s arguments, see section entitled “Prior art rejections” pages 11-14 in the arguments filed 18 October 2021, have been fully considered but are not persuasive.  Accordingly, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
In the amendment dated 18 October 2021, the status of the claims is as follows: Claims 1-2, 4, 7-12, 15-20 have been amended.
Claims 1-20 are pending.	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Additionally, the first sentence of the abstract lacks a clear subject and predicate.  As a result, the first sentence is not a complete sentence.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic circuit” in claim 11.
The generic placeholder is “electronic circuit” and the functional language attributed to the electronic circuit includes “designed in such a way that it stops the thermal separation of the workpiece when the upper limit value is exceeded or the lower limit value is undershot” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “having an electrical connection receiving the phase shift voltage signal and determining therefrom whether the phase shift is within a range between a prescribed upper limit value and a prescribed lower limit value of the phase shift” is not mentioned in the original Specification or in the original set of claims.  As a result, by using the claim limitation “electrical connection,” the Applicant introduces new matter into the patent application.  This new rejection has been added based on the amended portion of the claim.	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “electronic circuit” from claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specifically, claim 11 requires that the “electronic circuit is designed in such a way that it stops the thermal separation of the workpiece when the upper limit value is exceeded or the lower limit value is undershot.”  However, the Specification does not provide any structure for enabling the electronic circuit to stop the thermal separation.  Furthermore, figure 1 of the Applicant’s drawings does not display any connections indicating that the electronic circuits 204, 205, 206 are in communication with the laser cutting head 209.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "therefrom" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, it is unclear if “there” was intended to refer to the “electrical connection” or the “phase shift voltage signal.”  For the purpose of the examination, the antecedent will be interpreted as the “phase shift voltage signal.”  This new rejection has been added based on the amended portion of the claim.
Claim 11 is rejected based on its dependency to claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani et al. (US-5695663-A) in view of Albert et al. (US-5371336-A).
Regarding claim 1, Shintani teaches a method detecting an impending loss of cut (“the transferred plasma arc is switched to a non-transferred plasma arc at a position immediately before a cutting finishing point,” abstract) or a loss of cut that has already occurred (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point,” column 2, lines 22-24) during the thermal separation of a workpiece (“melting and cutting the workpiece,” column 1, lines 33-34), in which energy is input into a cutting region (“cutting a workpiece by generating a transferred plasma arc,” column 1, lines 8-9; where is energy is generated in the cutting region by for the formation of a plasma arc), wherein, responsive to a determination that the phase shift voltage signal has exceeded the upper limit value (“interrupting a plasma arc current when the detected voltage exceeds a set value,” column 8, line 16) or is below the lower limit value (Shintani does not disclose undershooting the lower limit value), the energy input into the cutting region is changed (“interrupting a plasma arc current,” column 8, lines 15-16; see also fig. 4).  Shintani does not explicitly disclose said method comprising: a) applying a first alternating signal to the workpiece, b) identifying a second alternating signal caused by the first alternating signal in a measurement electrode spaced apart from the workpiece, c) ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal by outputting a phase shift voltage signal, d) comparing the phase shift voltage signal with a prescribed upper limit value and a prescribed lower limit value for the phase shift voltage signal.
However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches a method comprising the following steps: a) applying a first alternating signal to the workpiece (“the workpiece 1 is connected with an alternating voltage generator 8 which generates an amplitude-stabilized sinusoidal alternating voltage signal,” column 6, lines 7-12), b) identifying a second alternating signal caused by the first alternating signal in a measurement electrode spaced apart from the workpiece (“the alternating voltage field transmitted by the workpiece 1 is received by the receiver 2 (reception antenna),” column 6, lines 38-40; “measure a differential alternating field with one transmitting and one receiving electrode,” column 4, lines 13-15; fig. 1 shows a distance between the receivers 2 and the workpiece 1; Albert teaches removing the electrodes from the vicinity of the workpiece so as to avoid “thermal influences,” column 2, line 13 ), c) ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal by outputting a phase shift voltage signal, (“phase discriminator 10 with possible phase shifts,” column 6, lines 50-51; Albert teaches the same process disclosed the Applicant of inverting the signal and adding the transmitted and received signals together such that “the two alternating voltages cancel each other out to zero” in order to determine whether a phase shift has occurred, column 6, lines 44-45) d) comparing the phase shift voltage signal with a prescribed upper limit value (“the comparator 212 which is also connected to the output 222 has a preset threshold which lies above the value at which the direct voltage at output 222 of the rectifier 211 breaks down,” column 9, lines 10-16; thus, when the value of the voltage exceeds the threshold the torch is prevented from activating) and a prescribed lower limit value for the phase shift voltage signal (“If the torch nozzle 202 touches the workpiece 210, then the oscillator, which is connected to the supply voltage zero of the sensor, is short-circuited. The voltage at the output 222 of the rectifier 211 breaks down below a certain value,” column 9, lines 3-9).  The advantage of using the method taught by Albert for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred in the method taught by Shintani for detecting an impending loss of a cut is because it is known in the art that thermal influences in the vicinity of the torch can adversely impact the measurements of electronic components and that combining an opposite-phase or inverted alternating signal with a transmitted alternating signal provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred, in view of the teachings of Albert, for the advantage of avoiding thermal influences in the vicinity of the torch and for the advantage of combining an opposite-phase alternating signal with a transmitted alternating signal, which provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
Shintani, Fig. 4

    PNG
    media_image1.png
    326
    552
    media_image1.png
    Greyscale

Albert, Fig. 1

    PNG
    media_image2.png
    387
    566
    media_image2.png
    Greyscale

Regarding claim 2, Shintani teaches wherein the thermal separation is effected at a separation rate (“moving speed of the plasma torch is varied,” abstract) and the energy input into the cutting region over a time duration is changed by reducing the separation rate (figs. 3A and 3B show the change of speed correlated with a change of the Plasma Arc Current; a change in the plasma arc current would cause a change in the energy applied during the cutting of the plasma torch).
Regarding claim 3, Shintani teaches wherein the separation rate is reduced in steps (figs. 2 and 3 show how at point 6, the torch reaches a point or step at which the cutting reduces prior to stopping at point 4, and how at point 6, the power decreases corresponding with a decrease in the speed; figs. 2 and 3 are described from column 6, line 65 to column 7, line 37).

    PNG
    media_image3.png
    228
    500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    409
    412
    media_image4.png
    Greyscale

Regarding claim 4, Shintani teaches wherein, after the reduction of the separation rate, the separation rate is increased again (Shintani correlates figs. 2 and 3 with fig. 8, where the movement speed drops off as the cutting produces a scrap caused by reaching the crossing point 23, described in column 7, lines 48-64; as a result, the examiner is using broadest reasonable interpretation such that it would be obvious for the movement speed to decrease and then increase again in the situation where two circles were cut from a workpiece) when the phase shift voltage signal is back in a range between the lower and upper limit value (Shintani teaches in reference to fig. 8 combining the plasma arc current interrupting function with the arc voltage detection device and using the arc voltage detection device for detecting when the “detected voltage exceeds a set value” which happens when the torch reaches the crossing point 23, column 8, lines 12-58; as described in this section, fig. 4 shows the voltage detection operable at point 9, which is prior to reaching crossing point 23).
Shintani, Figs. 4 and 8

    PNG
    media_image5.png
    304
    547
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    350
    408
    media_image6.png
    Greyscale


Regarding claim 5, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
Regarding claim 6, Shintani teaches wherein, after the stopping of the thermal separation of the workpiece, a separation process is started again from a loss of cut point (“Upon completion of the cutting operation, the non-transferred pilot arc is ignited before the transferred plasma arc is extinguished so that the above-described pilot arc can be maintained at the cutting finishing point even after the transferred plasma arc has been extinguished, thus enabling speedy starting of a subsequent cutting operation,” column 2, lines 29-37; fig. 5 shows the flow diagram for what happens after switching to the non-transferrable plasma arc between steps 54 and 55 upon transiting a crossing point, which the examiner is construing as a cut point; step 56 is described as “the cutting operation is started again based on the cutting shape,” described column 9, lines 6-38).
Shintani, Fig. 5

    PNG
    media_image7.png
    717
    487
    media_image7.png
    Greyscale

	Regarding claim 7, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field, in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
	Regarding claim 10, Shintani teaches an apparatus (“NC plasma cutting apparatus,” claim 19) detecting an impending loss of cut (“the transferred plasma arc is switched to a non-transferred plasma arc at a position immediately before a cutting finishing point,” abstract) or a loss of cut that has already occurred during the thermal separation of a workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point…and the workpiece stops melting,” column 2, lines 22-26), in which energy is input into a cutting region (“cutting a workpiece by generating a transferred plasma arc,” column 1, lines 8-9; where is energy is generated in the cutting region by the formation of a plasma arc), and wherein the electronic circuit (“control program,” column 4, line 55) changes the energy input into the cutting region (“reducing a transferred plasma arc current,” column 4, line 53 to column 5, line 17; “interrupting a plasma arc current when the detected voltage exceeds a set value,” column 8, line 16) or the lower limit value is undershot (Shintani does not disclose).  Shintani does not explicitly disclose said apparatus comprising: an alternating signal generator generating a first alternating signal, a measurement electrode, which is spaced apart from the workpiece, identifying a second alternating signal caused by the alternating signal in the measurement electrode, a phase discriminator ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal, wherein the phase discriminator outputs a phase shift voltage signal, and an electronic circuit having an electrical connection receiving the phase shift voltage signal and determining therefrom whether the phase shift is within a range between a prescribed upper limit value and a prescribed lower limit value of the phase shift; responsive to a determination that the phase shift exceeds the upper limit value or that the phase shift is below the lower limit value.
However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches said apparatus (Albert teaches a “cutting torch or a laser cutting head,” column 1, lines 11-12) comprising: an alternating signal generator (Alternating Voltage Generator 8, fig. 1) generating a first alternating signal (“the workpiece 1 is connected with an alternating voltage generator 8 which generates an amplitude-stabilized sinusoidal alternating voltage signal,” column 6, lines 7-12), a measurement electrode (“measure a differential alternating field with one transmitting and one receiving electrode,” column 4, lines 13-15), which is spaced apart from the workpiece (fig. 1 shows a distance between the receivers 2 where the measurement electrode is located apart from the workpiece 1; Albert teaches removing the electrodes from the vicinity of the workpiece so as to avoid “thermal influences,” column 2, line 13), identifying a second alternating signal caused by the alternating signal in the measurement electrode (“the alternating voltage field transmitted by the workpiece 1 is received by the receiver 2 (reception antenna), column 6, lines 38-40), a phase discriminator ascertaining that a phase shift has occurred between the first alternating signal and the second alternating signal, (“phase discriminator 10 with possible phase shifts,” column 6, lines 50-51; Albert teaches the same process disclosed the Applicant of inverting the signal and adding the transmitted and received signals together such that “the two alternating voltages cancel each other out to zero” in order to determine whether a phase shift has occurred, column 6, lines 44-45), wherein the phase discriminator outputs a phase shift voltage signal (output 222, fig. 4), and an electronic circuit (circuit shown in fig. 4 which includes a rectifier 222, a generator 208, a control device 207, and a comparator 212) having an electrical connection (connection shown at output 222 between the rectifier 211 and the comparator 212, fig. 4) receiving the phase shift voltage signal (output 222, fig. 4) and determining therefrom whether the phase shift is within a range (“the comparator 212 which is also connected to the output 222 has a preset threshold which lies above the value at which the direct voltage at output 222 of the rectifier 211 breaks down,” column 9, lines 10-16; thus, when the value of the voltage exceeds the threshold the torch is prevented from activating) between a prescribed lower limit value of the phase shift voltage signal (“If the torch nozzle 202 touches the workpiece 210, then the oscillator, which is connected to the supply voltage zero of the sensor, is short-circuited. The voltage at the output 222 of the rectifier 211 breaks down below a certain value,” column 9, lines 3-9); responsive to a determination that the phase shift exceeds the upper limit value (“the comparator 212 which is also connected to the output 222 has a preset threshold which lies above the value at which the direct voltage at output 222 of the rectifier 211 breaks down,” column 9, lines 10-16) or that the phase shift is below the lower limit value (“The voltage at the output 222 of the rectifier 211 breaks down below a certain value,” column 9, lines 3-9).  The advantage of using the apparatus taught by Albert for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred in the apparatus taught by Shintani for detecting an impending loss of a cut is because it is known in the art that thermal influences in the vicinity of the torch can adversely impact the measurements of electronic components and that combining an opposite-phase or inverted alternating signal with a transmitted alternating signal provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include an apparatus for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred, in view of the teachings of Albert, for the advantage of avoiding thermal influences in the vicinity of the torch and for the advantage of combining an opposite-phase alternating signal with a transmitted alternating signal, which provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
Regarding claim 11, Shintani teaches wherein the electronic circuit stops the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point…and the workpiece stops melting,” column 2, lines 22-26; “interrupting a plasma arc current when the detected voltage exceeds a set value,” column 8, line 16).  Shintani does not explicitly disclose responsive to the determination that the phase shift exceeds the upper limit value is exceeded or that the phase shift below the lower limit value or the lower limit value is undershot.  
However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches responsive to the determination that the phase shift exceeds the upper limit value is exceeded (“the comparator 212 which is also connected to the output 222 has a preset threshold which lies above the value at which the direct voltage at output 222 of the rectifier 211 breaks down,” column 9, lines 10-16) or that the phase shift below the lower limit value or the lower limit value is undershot (“The voltage at the output 222 of the rectifier 211 breaks down below a certain value,” column 9, lines 3-9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include an apparatus for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred between a range of values, in view of the teachings of Albert, for the advantage of avoiding thermal influences in the vicinity of the torch and for the advantage of combining an opposite-phase alternating signal with a transmitted alternating signal, which provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
	Regarding claim 12, Shintani teaches wherein, after the reduction of the separation rate, the separation rate is increased again (Shintani correlates figs. 2 and 3 with fig. 8, where the movement speed drops off as the cutting produces a scrap caused by reaching the crossing point 23, described in column 7, lines 48-64; as a result, the examiner is using broadest reasonable interpretation such that it would be obvious for the movement speed to decrease and then increase again in the situation where two circles were cut from a workpiece) responsive to a determination that the phase shift voltage signal is back in the range between the lower and upper limit value (Shintani teaches in reference to fig. 8 combining the plasma arc current interrupting function with the arc voltage detection device and using the arc voltage detection device for detecting when the “detected voltage exceeds a set value” which happens when the torch reaches the crossing point 23, column 8, lines 12-58; as described in this section, fig. 4 shows the voltage detection operable at point 9, which is prior to reaching crossing point 23).
	Regarding claim 13, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
	Regarding claim 14, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
	Regarding claim 15, Shintani teaches wherein the reduction of the separation rate includes stopping the thermal separation of the workpiece so as to change the energy input (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27; reduction of the speed of the plasma torch is shown in fig. 3B; changing the current is shown in fig. 3A, which would cause the applied energy to change).
	Regarding claim 16, Shintani teaches wherein the energy input is changed by stopping the thermal separation of the workpiece (“upon completion of the cutting operation, the transferred plasma arc current is interrupted, generally at a cutting finishing point. After the current interruption, the generation of heat required for performing the cutting operation is terminated, and the workpiece stops melting, thus completing the cutting operation,” column 2, lines 21-27).
Regarding claim 17, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value is below the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, when the phase shift voltage signal exceeds the upper limit value or undershoots the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field,  in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Regarding claim 18, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field,  in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Regarding claim 19, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field,  in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Regarding claim 20, Shintani teaches the invention as described above but does not explicitly disclose wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position.
	However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein, during thermal separation, a distance of the measurement electrode from the workpiece is kept at a prescribed distance setpoint value using distance regulation (“It is also possible to construct a closed control circuit which allows an automatic zero balance for a new freely selected height,” which Albert teaches is a “set point value” and a result of the “differential alternating field,” column 4, lines 16-26) and, responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, the measurement electrode is set to a prescribed fixed height position (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57).  The advantage of zeroing a torch to a fixed height based on a detected phase shift from a differential alternating field, as taught by Albert, in the method, as taught by Shintani, for detecting an impending loss of a cut is because it is known in the art that it desirable to keep the cutting torch at a constant height above the surface of the workpiece when using capacitive measuring methods (Albert, column 1, lines 28-34).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method of zeroing a torch at a fixed height based on a detected phase shift from a differential alternating field,  in view of the teachings of Albert, in order to keep the cutting torch at a constant height above the surface of the workpiece, which according to Albert, it is known in the art to keep a constant height when using capacitive measuring methods (Albert, column 1, lines 28-34). This is an obvious intended use based on the desired application.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani and Albert, and further in view of Picard et al. (US-6359251-B1).
Regarding claim 8, Shintani teaches the invention as described above but does not explicitly teach wherein the prescribed fixed height position is ascertained from height values or distance values of the measurement electrode with respect to the workpiece surface in a time interval before the phase shift voltage signal exceeded the upper limit value or was below the lower limit value.
However, in the same field of endeavor of using electrodes to detect voltage signals during the thermal separation or cutting of a workpiece, Albert teaches wherein the prescribed fixed height position is ascertained from height values or distance values of the measurement electrode with respect to the workpiece surface (Albert teaches using the sensor 119 to detect the alternating voltage field, which then allows for “an automatic positioning relative to the nozzle 141,” column 8, lines 15-30; see also fig. 2a; Albert teaches zeroing to a “desired working height” such that if there is a phase shift, positive or negative, an adjustment is made, column 6, lines 38-57) before the phase shift voltage signal exceeded the upper limit value (“the comparator 212 which is also connected to the output 222 has a preset threshold which lies above the value at which the direct voltage at output 222 of the rectifier 211 breaks down,” column 9, lines 10-16) or was below the lower limit value (“The voltage at the output 222 of the rectifier 211 breaks down below a certain value,” column 9, lines 3-9).  The advantage of using the method taught by Albert for applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred in the method taught by Shintani for detecting an impending loss of a cut is because it is known in the art that thermal influences in the vicinity of the torch can adversely impact the measurements of electronic components and that to combine an opposite-phase or inverted alternating signal with a transmitted alternating signal, which provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39).
However, in the same field of endeavor of using a plasma arc torch to cut a workpiece, Picard teaches wherein the prescribed fixed height position is ascertained from height values or distance values of the measurement electrode with respect to the workpiece surface in a time interval before the upper limit value is exceeded or the lower limit value is undershot (Picard teaches measuring the arc voltage to adjust the height of the torch by using a computerized numeric controller CNC, column 8, lines 32-35; “the CNC performs these routines at 1 millisecond intervals for as long as the system is in operation,” column 17, lines 19-21; Picard teaches thresholds for the arc voltage in determining the height of the laser, column 18, lines 23-27).  The advantage of using a time interval for the algorithm of determining a height based on a voltage detection, as taught by Picard, in the method taught by Shintani for detecting an impending loss of a cut is because a feedback monitoring position algorithm will compute assessment of a position in a prescribed timing interval when using an executable algorithm.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include a method applying an alternating voltage signal across a distance from a workpiece to an antenna and comparing the transmitted voltage signal with a received voltage signal to determine if a phase shift has occurred, in view of the teachings of Albert, and to perform this detection in a time interval less than a millisecond, in view of the teachings of Picard, for the advantage of avoiding thermal influences in the vicinity of the torch and for the advantage of combining an opposite-phase alternating signal with a transmitted alternating signal, which provides a contact-free method for determining position that is insensitive to electrical interference effects (Albert, column 2, lines 12-39) and for the advantage of quickly determining whether a voltage threshold has been exceeded by use of an algorithm for a feedback monitoring position.
	Regarding claim 9, Shintani teaches the invention as described above but does not explicitly teach responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, a warning signal is output.
	However, in the same field of endeavor of using a plasma arc torch to cut a workpiece, Picard teaches responsive to the determination that the phase shift voltage signal exceeds the upper limit value or is below the lower limit value, a warning signal is output (“If the THC 18 is unable to respond to a command 95 from the CNC 12, or the cutting voltage is outside of set voltage tolerances programmed into the CNC 12, the CNC 12 will stop the present operation and post a fault message to the operator on a CNC display screen 13,” column 16, lines 43-48).  The advantage of providing a fault message when a voltage threshold is exceeded or undershot, as taught by Picard, in the method taught by Shintani for detecting an impending loss of a cut is that a fault message would inform a user of the method that a voltage threshold has been exceeded and that the cutting torch is out position.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Shintani to include providing a fault message when a when a voltage threshold is exceeded or undershot, in view of the teachings of Picard, for the advantage of informing a user that the detected voltage is beyond a prescribed threshold and that the cutting torch is out position.
	Response to Argument
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive. 
On page 10, the Applicant remarks that “claim 11 has here been amended to make sec. 112(f) inapplicable.”  Although the limitation in claim 11 has been changed from: “the electronic circuit is designed in such a way that it stops the thermal separation of the workpiece” to: “the electronic circuit stops the thermal separation of the workpiece,” claim 11 still requires a functional limitation for the claimed “electronic circuit” such that it “stops the thermal separation.”  Reviewing the Specification, it is unclear what structure is intended to cause this stoppage (see also the 35 USC 112b rejection above).   
On pages 11-14, the Applicant accurately describes Shintani (US-5695663), and the examiner agrees with the Applicant’s explanation of Shintani, especially in how Shintani teaches a “voltage detection system” for detecting when a hole is about to be cut from a workpiece by a plasma torch.
On page 15, the Applicant describes Albert (US-5371336) as “a system that determines the height of a tool above a workpiece in which an alternating voltage signal is sent to a workpiece. See Albert, col. 1, lines 14 to 27.”  While is it true that Albert teaches keeping a constant height of a plasma torch, Albert teaches this example in order to explain why it is desirable in the art to measure voltage using “contact-free data gathering” (title).  Because a plasma torch requires a constant height during cutting, Albert provides an explanation for why a plasma torch requires “sensor elements,” which are typically in the “hot area of the cutting process.”  In order to overcome “electromagnetic interference,” Albert teaches a device where the voltage sensors are not in the vicinity of the plasma torch (see column 1, line 50 to column 3, line 38 of Albert).  Therefore, Albert’s primary motivation is to provide a contact-free means for measuring the voltage that is not subject to electromagnetic interference, and not to determine a height of the plasma torch, as argued by the Applicant.
On page 14, the Applicant argues that one of ordinary skill in the art would not be motivated to combine Shintani with Albert because “the sensing of the voltage in Shintani is not affected by thermal influences.”  However, it is not apparent why the voltage detection taught by Shintani would not be affected by thermal influences.   Rather, Shintani teaches a method for “detecting a voltage between said workpiece and one of said electrode” with “said plasma arc torch comprising an electrode and a nozzle” (claim 8).  As shown in fig. 9, the voltage between the electrode 11 and the workpiece 26 would appear to be along the same path as the plasma arc and subject to the electromagnetic interference caused by the heat of the plasma torch.  
For the above reasons, rejections to the pending claims are respectfully sustained by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. (US-5225658-A) teach combining two voltage signals, one of which is inverted, similar to Albert, for the detection of an imminent cut in the workpiece, similar to Shintani, but using DC power instead of AC power.
Hillerich et al. (US-5694046-A) teach a very similar method as that taught by Albert but instead focus on measuring the capacitance rather than the voltage by comparing two alternating signals during the thermal processing of a workpiece.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        11/15/2021

/SANG Y PAIK/Primary Examiner, Art Unit 3761